DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 08/27/2020, 02/02/2021, 10/26/2021 and 01/04/2022 are considered and signed IDS forms are attached.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “first inorganic particles” in lines 1-2, which should be “first group inorganic particles”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “100 weight” in line 3, which should be “100 parts by weight”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2010/0143674 A1 cited in IDS).

Regarding claims 1, 2, 5-7, 9, 12, 16 and 17, Yoshihara et al. disclose a hard coat film comprising a hard coat layer on a transparent base film, wherein the hard coat layer comprises reactive inorganic fine particles A, hydrophilic fine particles B and binder component C (see Abstract). The reactive inorganic particles A have a mean particle size of from 5 nm to 80 nm (see paragraph 0025). The hydrophilic fine particles B have a mean particle size of from 100 nm to 300 nm (see paragraph 0026). The reactive inorganic particles A can be zinc oxide and the hydrophilic fine particles B can be inorganic fine particle of silica, i.e. silicon oxide (see paragraph 0066). That is, inorganic particles have a different average radii, inorganic particles 
An optical laminate comprises the hard coat layer laminated on the transparent base film (see paragraph 0036). The hard coat layer has a thickness of 1 to 50 microns (see paragraph 0173). The hard coat layer has a pencil hardness of 2H or greater with a load of 500 g (see paragraph 0173 and 0248). Although, Yoshihara et al. do not disclose pencil hardness measured under a load of 750 g, the broad range of pencil hardness disclosed by Yoshihara et al. will overlap with pencil hardness as presently claimed under a load of 750 g absent evidence to the contrary. Further, given that the hard coat layer of Yoshihara et al. is identical to that presently claimed, it is inherent or obvious that the hard coat layer of Yoshihara et al. has pencil hardness as presently claimed under a load of 750 g. The transparent base film has a thickness from 20 to 300 microns (see paragraph 0171).
Yoshihara et al. do not explicitly disclose the hard coat layer includes a domain formed by surrounding two or more of a first group inorganic particles with two or more of a second inorganic particles. However, given that the hard coat layer of Yoshihara et al. comprises a mixture of first group inorganic particles and second group inorganic particles, it would be inherent or obvious that the hard coat layer of Yoshihara et al. includes a domain formed by 
In light of the overlap between the claimed optical laminate and that disclosed by Yoshihara et al., it would have been obvious to one of ordinary skill in the art to use an optical laminate that is both disclosed by Yoshihara et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claims 4 and 15, Yoshihara et al. disclose the first group inorganic particles having a mean particle size of from 5 nm to 80 nm, and the second group inorganic particles having a mean particle size of from 100 nm to 300 nm.  Accordingly, the distance Rd between the centers of two of the second group inorganic particles is at least 105 nm when two of the second group inorganic particles are located opposite to each other with respect to the first group inorganic particles located at the center in the domain. For instance, the distance between centers of two of the second group inorganic particles can be 100 nm (100 = 50 + 50). If one first group inorganic particles is located in the center between two second group inorganic particles, the distance Rd is 105 nm (105 = 100 + 5) and if two first group inorganic particles is located in the center between two second group inorganic particles, the distance Rd is 110 nm (110 = 5 + 5 + 100). Therefore, the distance Rd is at least 105 nm.
The only deficiency of Yoshihara et al. is that Yoshihara et al. disclose the use of distance Rd of 105 nm, while the present claims require distance Rd of 100 nm.
	It is apparent, however, that the instantly claimed distance Rd and that taught by Yoshihara et al.  are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior 
In light of the case law cited above and given that there is only a “slight” difference between the distance Rd disclosed by Yoshihara et al. and the distance Rd disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the distance Rd disclosed in the present claims is but an obvious variant of the distances disclosed in Yoshihara et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
 
Regarding claim 8, Yoshihara et al. disclose the hard coat layer comprising a binder component in amount of 70 parts by weight, reactive inorganic fine particles in amount of 30 parts by weight and hydrophilic fine particles B in amount of 1 parts by weight (see paragraphs 0222, 0223 and 0225). That is, the binder component is 70 parts by weight and total amount of inorganic particles is 31 parts by weight. Accordingly, the hard coat layer comprises 44 parts by weight of inorganic particles in 100 parts by weight of binder component.  

Regarding claims 13, 14, 18 and 19, Yoshihara et al. disclose the optical laminate (hard coat film) comprising the hard coat layer and the transparent base film as noted above. Further, Yoshihara et al. disclose the hard coat film is used to protect (i.e. cover window) the surfaces of displays (see paragraph 0002). As indicated by Yoshihara et al., it is well known that displays can be liquid crystal display, i.e. flexible display device (see paragraph 0004). 
Therefore, as taught by Yoshihara et al., it would have been obvious to use optical laminate as a cover window of the flexible display device to protect the surfaces of flexible display device and to prepare a display device comprising the optical laminate, and thereby arrive at the claimed invention. Further, the hard coat film (optical laminate) on flexible display .

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2002220487 A cited in IDS). It is noted that the disclosures of Arai et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-3, 5-9, 12, 16 and 17, Arai et al. disclose a hard coat film comprising a hard coat layer formed on at least one surface of a plastic film (see Abstract, Figure 1 and paragraph 0011). The hard coat layer comprises two different kinds of fine particles and a radiation-curing type (meth)acrylate having a (meth)acryloyl group (binder), wherein an average particle diameter of one kind of fine particles is twice or above of another kind of particles (see Abstract). The particle size of each type of fine particles is in the range of 10 nm to 5 microns (see paragraph 0020). Accordingly, one kind of fine particles can be 10 nm to 2.5 microns and other kind of fine particles can be 20 nm to 5 microns. The fine particles can be inorganic fine particles such as silica (silicon oxide), titanium (titanium oxide), alumina (aluminum oxide), etc. (see paragraphs 0026 and 0027). The inorganic fine particles can be used in combination (see paragraphs 0008, 0026). 
Given that the inorganic fine particles having different particle size and the inorganic fine particles having different types can be used, it would have been obvious to one of ordinary skill in the art to use first group inorganic particles having particle size of 10 nm to 2.5 microns and second group inorganic particles having particle size of 20 nm to 5 microns, wherein the first group inorganic particles are silica particles and the second group inorganic particles are alumina particles. The second group inorganic particles have a larger average radius compared to the first group inorganic particles. That is, inorganic particles have a different average radii, inorganic particles are different components of each other (different types), inorganic particles 
The binder component C can comprise polymer of trimethylolpropane triacrylate or its methacrylate, i.e. three functional (meth)acrylate-based monomer (see paragraph 0015). The hard coat layer includes 10 to 500 parts by weight of fine particles (inorganic particles) with respect to 100 parts by weight of radiation-curable (meth)acrylate having a (meth)acryloyl group (binder) (see paragraph 0013).  
An optical member (optical laminate) comprises the hard coat film comprising the hard coat layer laminated on the plastic film (see paragraph 0011). The hard coat layer has a thickness of 6 microns or more (see paragraph 0036). Further, a thick film is more effective from the viewpoint of surface hardness (see paragraph 0036). Therefore, it would have been obvious to one of ordinary skill in the art to use thickness of hard coat layer including that presently claimed depending on desired surface hardness in Arai et al., and thereby arrive at the claimed invention. The hard coat layer has a pencil hardness of 4H or more under a load of 1 kg (see paragraphs 0019 and 0053). Although, Arai et al. do not disclose pencil hardness measured under a load of 750 g, the broad range of pencil hardness disclosed by Arai et al. will overlap with pencil hardness as presently claimed under a load of 750 g, absent evidence to the contrary. Further, given that the hard coat layer of Arai et al. is identical to that presently claimed, it is inherent or obvious that the hard coat layer of Arai et al. has pencil hardness as presently claimed under a load of 750 g. The plastic film can have a thickness of 150 microns (see paragraph 0043). 
Arai et al. do not explicitly disclose the hard coat layer includes a domain formed by surrounding two or more of a first group inorganic particles having particle size of 10 nm to 2.5 microns with two or more of a second inorganic particles having particle size of 20 nm to 5 microns. However, given that the hard coat layer of Arai et al. comprises a mixture of first group inorganic particles having particle size of 10 nm to 2.5 microns and second group inorganic 
In light of the overlap between the claimed optical laminate and that disclosed by Arai et al., it would have been obvious to one of ordinary skill in the art to use an optical laminate that is both disclosed by Arai et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claims 4 and 15, Arai et al. disclose the first group inorganic particles having particle size of 10 nm to 2.5 microns, and the second group inorganic particles having particle size of 20 nm to 5 microns.  Accordingly, the distance Rd between the centers of two of the second group inorganic particles is at least 30 nm when two of the second group inorganic particles are located opposite to each other with respect to the first group inorganic particles located at the center in the domain. For instance, the distance between centers of two of the second group inorganic particles can be 20 nm (20 = 10 + 10). If one first group inorganic particles is located in the center between two second group inorganic particles, the distance Rd is 30 nm (30 = 20 + 10) and if two first group inorganic particles is located in the center between two second group inorganic particles, the distance Rd is 40 nm (40 = 10 + 10 + 20). Therefore, the distance Rd is at least 30 nm.

Regarding claims 10 and 11, Arai et al. disclose the hard coat layer formed on at least one surface of the plastic film (see paragraph 0011). That is, a first hard coat layer is formed on one surface of the plastic film and a second hard coat layer is formed on another side of the plastic film. Given that same hard coat layer can be used for the first hard coat layer and second hard coat layer, the second hard coat layer comprises a second binder resin including a polymer 

Regarding claims 13, 14, 18 and 19, Arai et al. disclose the optical laminate (hard coat film) comprising the hard coat layer and the plastic film as noted above. Further, Arai et al. disclose the hard coat film is used for protection (i.e. cover window) of displays such as liquid crystal display device, i.e. flexible display device (see paragraph 0001). 
Therefore, as taught by Arai et al., it would have been obvious to use optical laminate as a cover window of the flexible display device to protect the surfaces of flexible display and to prepare a display device comprising the optical laminate, and thereby arrive at the claimed invention. Further, the hard coat film (optical laminate) on flexible display device reads on an element substrate of the flexible display device. Accordingly, Arai et al. disclose an element substrate of a flexible display device comprising the optical laminate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787